Exhibit AMENDED ARTICLES OF INCORPORATION OF VIEWPOINT FINANCIAL GROUP, INC. The undersigned, Garold R. Base, whose address is 1309 W. 15th Street, Plano, Texas 75075, being at least eighteen years of age, acting assoleincorporator of thecorporation named below which was formedunder the general laws of the State of Maryland,does hereby authorize the filing ofthe following Amended Articles of Incorporation in accordance with Section 2-603(b) of the Maryland General Corporation Law: ARTICLE 1.Name.The name of the corporation is ViewPoint Financial Group, Inc. (herein the “Corporation”). ARTICLE 2.Principal Office.The address of the principal office of the Corporation in the State of Maryland is c/o The Corporation Trust Incorporated, 351 West Camden Street, Baltimore, Maryland 21201. ARTICLE 3.Purpose.The purpose for which the Corporation is formed is to engage in any lawful act or activity for which corporations may be organized under the general laws of the State of Maryland as now or hereafter in force. ARTICLE 4.Resident Agent.The name and address of the registered agent of the
